 In the Matter of BALLANTINE PRODUCE CO., INC., EMPLOYERandDRIEDFRUIT, NUT PACKER'S, DEh YDRATOR'S AND WAREHOUSEMEN'S UNIONLOCAL 616, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMENAND HELPERS OF AMERICA, A. F. L.,PETITIONERCase No. 20-RC-361.-Decided February 11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire reord in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accord with the apparent agreement of the parties,that the following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act : All employees engaged in production at the Employer's1At the hearing and in its brief, the Employer questioned the adequacy of the Petitioner'sshowing of interest in the light of the high turnover among its employees. It contends thatany current showing of interest should be measured against the total number of employeeswho have worked at any time during its June to November season.We find no merit inthis contention.Matter of Dickson-Jenkins ManufacturingCo , 76 N. L R B 449 In anyevent,we have repeatedly held the question of a Petitioner's showing of interest to beadministrative matter not open to collateral attackMatter of 0 D JenningsCo, 68N L It. B 516.Matter of Binn's Passaic Iron cf Brass Found? y, 77 NL R B 380.*Chairman Herzog and Members Reynolds and Gray.81 N. L. R B., No. 110.629 630DECISIONSOF NATIONALLABOR RELATIONS BOARDSangar,California,packing shed, including packers,stampers,graders, tally girls, fruit truckers, and fruitrustlers,but excludingtruck drivers,2 the contract boxer, and any helpers he employs, thecontract shipper or loader and any helpers he employs,3 watchmen,clerical employees, and all supervisors as defined in the act.5.The Employer's seasonusually begins on the first of June withthe packing of plums and ends sometime in November at the closeof thegrapepack, after which the Employer's shed is closed untilthe following June.Peak employment ordinarily is reached either atthe height of the plum pack, about the third week in June,or some timein July, during the peach pack.These are also the periods duringwhich the greatest number of those employees who customarily re-turn from year to year are on the Employer's pay roll.We believe,therefore, that to hold the election during the peak of the tree fruitpack will result in making the franchise available not only to thegreatest number of employees, but to those who have the greatest in-terest in the selection of a bargaining representative.We shall directthat the election be held at or about the peak of the treefruit seasonin June or July, on a date to be determined by the Regional Director,among the employees in the appropriate unit who are employed dur-ing the pay-roll period immediately preceding the date of the issu-ance of Notice of Election by the Regional Director.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted on a date to be selected by the RegionalDirector, subject to the instructions set forth in paragraph 5, above,under the direction and supervision of the Regional Director for theRegion in which this case was heard, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, as amended, among the employees in the unit foundappropriate in paragraph numbered 4, above, who are employed dur-ing the pay-roll period immediately preceding the date of the issuanceof Notice of Election by the Regional Director, including employeeswho do not work during said pay-roll period because they are ill oron vacation or temporarily laid off, but excluding those employees who2Truck drivers,who are employed by the growers and haul produce to the Employer'sshed, are not to be confused with fruit truckers, who move the produce about the shed inhand trucks and work for the Employer.The latter are included.3The Employer's manager testified,without contradiction,that the contract boxer andthe contract shipper are independent contractorsThe record is otherwise silent as tothese two persons,whom the parties agreed to exclude. BALLANTINE PRODUCE CO., INC.631thereafter quit or are discharged for cause and are not rehired orreinstated prior to the date of the election,and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collec-tive bargaining,by Dried Fruit,Nut Packer's,Dehydrator's and Ware-housemen'sUnion Local 616, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,A. F. L.